Edgcomb and Lewis, JJ. (dissenting).
Section 118 of chapter 187 of the Laws of 1928, known as the Syracuse Municipal Court Code, requires that the court, in a case tried without a jury, “ must hear the evidence and decide all questions of fact and law.” Defendants interposed a counterclaim, and offered proof in support thereof on the trial. The judgment is silent as to what disposition was made of the counterclaim. Undoubtedly the judgment could properly be affirmed, even though it does not specifically refer to the counterclaim, if it is reasonably inferable from the record that the court passed upon such issue. We think that no such inference can be reasonably or logically drawn here. It is just as consistent, if not more só, to arrive at an opposite deduction, and to conclude, from an examination of the record, that the court overlooked and failed to pass upon the counterclaim. Defendants are entitled to know what disposition, if any, has been made of their counterclaim, so as to govern their future conduct accordingly. The judgment, therefore, cannot stand. The following cases in the Appellate Term of the First Department, relating to the practice in the New York City Municipal Court, which practice is similar to that of the Syracuse Municipal Court, are authority for this conclusion: Schaffer v. Fihrer (133 N. Y. Supp. 921); Miller v. Garfinkel (167 id. 293); Reed Wire Specialties Co. v. Krasilovsky (170 id. 33); Altmark v. Gelfand (133 id. 443); Rosenberg v. Aldhaus (132 id. 369).
Judgment affirmed, with costs.